Citation Nr: 9921350	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-23 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to increased pension based on the need for regular 
aid and attendance.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel







INTRODUCTION

The veteran had active military service from March 1951 to 
December 1953.  

A perfected appeal to the Board of Veterans' Appeals (Board) of a 
particular decision entered by a Department of Veterans Affairs 
(VA) regional office (RO) consists of a notice of disagreement in 
writing received within one year of the decision being appealed 
and, after a statement of the case has been furnished, a 
substantive appeal received within 60 days of the issuance of the 
statement of the case or within the remainder of the one-year 
period following notification of the decision being appealed.  

The present case arises from a March 1997 rating action, with 
which the veteran expressed disagreement later that month.  A 
statement of the case was issued in April 1997, and a 
supplemental statement of the case was issued in May 1997.  The 
veteran's appeal was perfected in July 1997, upon the receipt at 
the RO of a VA Form 9 (Appeal to Board of Veterans' Appeals).  
Subsequently, the case was forwarded to the Board in Washington, 
DC.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.

2.  The veteran's disabilities do not render him unable to care 
for his daily personal needs without assistance from others, or 
unable to protect himself from the hazards and dangers of daily 
living.

3.  The veteran is neither blind nor a patient in a nursing home.  


CONCLUSION OF LAW

The criteria to establish entitlement to increased pension based 
upon need for regular aid and attendance are not met.  38 
U.S.C.A. §§ 5107, 1521(West 1991); 38 C.F.R. §§ 3.351, 3.352(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the claim for entitlement to increased 
pension based on the need for regular aid and attendance, is well 
grounded within the meaning of 38 U.S.C.A. § 5107, that is, the 
claim is plausible, meritorious on its own, or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  The 
Board further finds that the VA has met its duty to assist in 
developing the facts pertinent to the veteran's claim as required 
by 38 U.S.C.A. § 5107, since the treatment records the veteran 
has cited as supporting his claim have been associated with the 
claims file.  

Under applicable criteria, an increased pension is payable to a 
veteran by reason of need for aid and attendance.  38 U.S.C.A. 
§ 1521(d); 38 C.F.R. § 3.351.  A person shall be considered to be 
in need of regular aid and attendance if such person meets these 
criteria:  (1) is blind or nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) is a 
patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  

Under § 3.352(a), the following will be considered in determining 
whether the veteran is in need of the regular aid and attendance 
of another person: the inability of the veteran to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without such aid; the 
inability of the veteran to feed himself through the loss of 
coordination of upper extremities or through extreme weakness; 
the inability to attend to the wants of nature; incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect the veteran from the hazards or dangers 
incident to his daily environment; or being bedridden, by which 
is meant that condition which, through its essential character, 
actually requires that the veteran remain in bed.  38 C.F.R. 
§ 3.352(a) (1998).  It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist before 
a favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his or her condition as a whole.  
It is only necessary that the evidence establish that the veteran 
is so helpless as to need regular aid and attendance, not that 
there be a constant need.  See Kulick v. Derwinski, 2 Vet.App. 
640 (1992).

In this case, the evidence shows that the veteran was originally 
awarded pension benefits in a June 1988 rating action, based 
primarily on disability caused by a seizure disorder.  The 
veteran's most recent attempt to establish entitlement to 
increased pension by reason of his need for aid and attendance 
was received in December 1996.  At that time, the veteran 
essentially contended that his deteriorating eye sight rendered 
him eligible for this increased benefit.  

In connection with his claim, VA treatment records dated between 
1995 and 1997 were associated with the claims file.  In addition, 
the veteran submitted directly to the Board, a March 1998 report 
from a private physician concerning the veteran's visual acuity.  
(He also submitted a waiver of his right to have this evidence 
considered initially by the RO.)  

The aforementioned VA medical records reflect treatment provided 
for various ailments, including gout, diverticulosis, and an 
increase in the presence of prostate specific antigens.  The 
veteran was also followed for a history of a seizure disorder, 
and for visual impairment.  Significantly, these records reflect 
that the veteran was described as eating well, and capable of 
walking (albeit with the assistance of a cane).  In addition, 
records dated in July 1996 reflect that the veteran was described 
as living by himself and that he fixed all his own meals.  In 
December 1996 records, the veteran was described as looking well, 
although in February 1997 records, it was noted that a friend of 
the veteran helps him with cooking.  At the same time, however, 
it was also noted that the veteran continued to live by himself.  
There was no indication in these records that the veteran was 
unable to dress or undress himself, or to keep himself ordinarily 
clean and presentable; to require the frequent need of adjustment 
of any special prosthetic or orthopedic appliances; that he was 
unable to feed himself; unable to attend to the wants of nature; 
required care or assistance on a regular basis to protect him 
from the hazards or dangers incident to his daily environment; or 
that he was bedridden.  

As to the veteran's visual impairment, VA treatment records, 
dated in November 1996, indicate that he had cataracts in both 
eyes, in addition to macular scars that were considered to be 
secondary to an old welding injury.  The veteran's unaided visual 
acuity, however, was only 20/200 in each eye, which was 
apparently improved to 20/100 in each eye with correction.  

The private treatment records the veteran submitted in 1998, 
however, do show that the veteran's visual acuity deteriorated 
since November 1996.  At that time (March 1998), the veteran's 
best corrected visual acuity was 20/400 in each eye, and he was 
diagnosed as having vitelliform macular dystrophy.  

On the foregoing record, it is the Board's conclusion that the 
veteran does not meet the criteria necessary to establish 
entitlement to increase pension based on the need for regular aid 
and attendance.  The evidence clearly establishes that the 
veteran is not in a nursing home, or that he is blind or nearly 
blind as contemplated in applicable regulation.  While his 
disabilities do affect some daily activities, as he requires a 
cane to walk and a friend now assists him with meal preparation, 
the evidence fails to show that his disabilities prevent him from 
performing routine functions of everyday self-care.  The veteran 
continues to live alone, he apparently participates in the 
preparation of his meals, and he has been described as looking 
well.  The evidence does not show that he is unable to 
dress/undress himself, bathe, or attend to the wants of nature, 
that he is physically or mentally incapacitated, or that he 
requires care or assistance on a regular basis to protect himself 
from the hazards or dangers incident to his daily environment.  
Under these circumstances, the Board finds that the veteran is 
not in need of daily assistance due to his disabilities.  See 
Turco v. Brown, 9 Vet.App. 222 (1996).


ORDER

Entitlement to increased pension based upon need for regular aid 
and attendance is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

